Citation Nr: 1702281	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  11-13 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from March 1997 to February 2001 and April 2002 to September 2002.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's GERD has been manifested by regurgitation; substernal, arm and shoulder pain; nausea; blood in stool; sleep disturbance; weight loss; burning tongue syndrome; vomiting with blood; choking; throat tightening; post-nasal drip; bloating; distress stomach; and dysphagia.


CONCLUSION OF LAW

The criteria for a rating of 60 percent for GERD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.114, Diagnostic Code 7346 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's GERD is currently evaluated as 30 percent under DC 7399-7346.  Diseases of the digestive system, particularly within the abdomen, that while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Thus, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System" do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  38 C.F.R. § 4.113.

The Schedule of Ratings-Digestive System directs that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  Thus, the Veteran will be rated under DC 7346 for hiatal hernia as his symptoms most closely approximate the symptoms provided under DC 7346.

Under Diagnostic Code 7346, a 10 percent rating is assigned for hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  The next higher rating of 30 percent is provided for hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The maximum rating of 60 percent is authorized for hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

At the Veteran's February 2009 VA examination, he contended that over the last two years his symptoms had become worse, his heartburn was more severe, and during the night he was awakened by regurgitation of acid gastric contents into the mouth and throat causing him to cough and wheeze.  He also reported that he had discomfort between his shoulders and pain in his arms and his sleep was disturbed by this.  He reported occasional nausea but no vomiting, no hematemesis and no melena.  He reported his appetite was good and he lost 19 pounds in the last five months by restricting his caloric intake in an attempt to lose weight.  He reported that he worked as an occupational therapy assistant at a nursing home 30 hours per week and his symptoms did not interfere with his work or activities of daily living.

VA treatment records in December 2009 noted no melena, no dysphagia, and no significant weight loss or loss of appetite.

In his March 2010 notice of disagreement, the Veteran reported that he suffered every night with regurgitation of gastric contents, substernal pain, shoulder pain, and arm pain.  He contended that the VA examiner inaccurately reported that the condition did not interfere with his work or activities of daily living and he had to go into work late or call off due to sleepless nights from his condition.

A July 2010 VA treatment record showed epigastric pain, acid regurgitation, and heart burn four days per week over the past several years and two to three times per month he had a feeling of food sticking a few minutes after swallowing which started approximately one year prior.  He denied constipation, diarrhea, nausea, vomiting, chest pain, black tarry stool, anemia, or unexplained weight loss.

In a March 2011 letter from the Veteran's physician at the Department of Veterans Affairs Medical Center Mansfield Outpatient Clinic noted that the Veteran was seen at the clinic in February 2011 with GERD and blood in stools.  The Veteran wrote a March 2011 letter contending that he had numerous visits with his physician due to his GERD and hemorrhoid conditions every two to three months.  He reported substernal pain, shoulder blade/arm, consistent heartburn, regurgitation, and blood in stool from GERD as well as hemorrhoids.

At the Veteran's April 2011 VA examination, he reported breakthrough episodes of pyrosis on a daily basis often associated with nausea.  He also reported regurgitation of food contents, episodic pains described as chest pain and pressure located over the sternum, the upper abdomen and sometimes radiating to the back, shoulder blades and neck and occasionally becoming diaphoretic.  He denied hematemesis or melena.  The examiner noted this had no bearing on his occupational functioning.  His upper gastrointestinal tract radiography at the VA examination was normal.

In January 2013, the Veteran reported that multiple times per week he had GERD spasms so severe that he had constant pain from the center of his stomach to his back lasting at least two days. 

At the Veteran's June 2016 VA examination, the Veteran complained of breakthrough episodes once a day with reflux, substernal pain, and regurgitation and daytime sleepiness due to reduced sleep.  The Veteran reported that his daytime sleepiness and pain episodes were interfering with his work activities and he lost 30 pounds last year.  The examiner noted signed and symptoms were persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, substernal pain, sleep disturbance caused by esophageal reflux four or more times per year for an average duration of less than one day, and nausea four of more times per year.  The examiner noted that during recurrent episodes of GERD symptoms there may be reduced work capacity by limitation of strenuous activities, concentration and attention.  The examiner also noted daytime sleepiness may interfere with work activities.

The June 2016 VA examination report also reflects that the examiner observed that the Veteran's treating physician had temporarily increased his Omeprezole dose to 80 mg but that the Veteran's symptoms did not improve.  The examiner further reported that the Veteran continued to treat the disability with that medication.

At the October 2016 Board hearing, the Veteran's representative contended that the condition had affected the Veteran's daily life, his pain is 8 on a scale of 1 to 10, he had weight loss, and burning tongue syndrome secondary to GERD.  He contended that the Veteran's symptoms included pain, regurgitation, weight loss, vomiting with blood, and blood in his stool.  The Veteran testified that he had pain in his shoulder blade as well and that his symptoms are persistent every day.  He testified that he experienced vomiting, choking, throat tightening, post nasal drip, constant clearing of his throat, and bloating and distressed stomach.

Resolving all reasonable doubt in the Veteran's favor, the Veteran's symptoms warrant a 60 percent rating under DC 7346.  A 60 percent rating is the maximum rating under DC 7346.  The Board has considered evaluating the service-connected disability under other possibly applicable diagnostic codes found at 38 C.F.R. § 4.114 (containing the schedule for rating disorders of the digestive system), but finds no applicable one that would avail the Veteran of a higher disability rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Moreover, at his October 2016 Board hearing, the Veteran indicated that a rating of 60 percent for his gastrointestinal issues, including GERD and hiatal hernia, would satisfy his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the Board finds that this grant represents a complete grant of the benefit sought on appeal and additional discussion of whether the Veteran meets the criteria for a higher scheduler rating for this disability is not warranted.

In reaching this determination, the Board has taken into consideration that the Veteran has been taking medication throughout the appeal period to ameliorate the severity of his gastrointestinal disability.  Such ameliorative effects cannot be directly taken into account when considering which disability rating to assign because the applicable diagnostic codes do not contemplate the effects of medication.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  


ORDER

Subject to the law and regulations governing payment of monetary benefits,, a rating of 60 percent for GERD is granted.


REMAND

At the October 2016 Board hearing, the Veteran testified that he was not able to work due to his GERD symptoms.  When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU benefits will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Pursuant to this Board decision, the Veteran was granted a 60 percent disability evaluation for GERD.  Thus, the Veteran meets the minimum percentage requirements for a TDIU as set forth in 38 C.F.R. § 4.16(a).  The AOJ should request that the Veteran complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain more information regarding the Veteran's current employment status, work history, and education.  Additionally, a VA examination is necessary to address whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16 (2016).

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment.  Any additional, pertinent VA or private treatment records should be associated with the claims file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran complete a VA Form 21-8940.  Obtain clarification from the Veteran regarding his work history, to include a statement as to his current employment status.  He should be asked to submit evidence (e.g., pay stubs, W2 Forms, tax returns, letters from employers, etc.) documenting marginal employment, if any, due to his service-connected disabilities.  All actions to obtain the requested information should be documented fully in the claims file.

2.  Request that the Veteran identify any and all outstanding VA and private treatment records related to his service-connected disabilities.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

3.  Notify the Veteran that he may submit lay statements from himself as well as from other individuals who have first-hand knowledge of the impact of service-connected disabilities on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After completing all development set forth in paragraphs 1-3 above, arrange for the Veteran to undergo a VA examination, to be conducted, if possible, by a vocational specialist.  The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, provide an assessment of the current nature and severity of the Veteran's disabilities.  This should include the frequency, severity, and duration of all symptoms and an evaluation of the limitations and restrictions imposed by his service-connected disabilities on his work activities and activities of daily living.  

5.  Then readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


